                                 Case: 18-40580            Document: 1            Filed: 12/17/18           Page 1 of 39

Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

Case number (if known)                                                     Chapter       7
                                                                                                                            Check if this an amended
                                                                                                                             filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known). For
more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                H & I Grain of Hetland, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal Employer
     Identification Number     XX-XXXXXXX
     (EIN)


4.   Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                 business

                                  205 Main Ave
                                  Hetland, SD 57212-7711
                                  Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                  Kingsbury                                                      Location of principal assets, if different from principal
                                  County                                                         place of business

                                                                                                 Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                     Partnership (excluding LLP)
                                     Other. Specify:




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                                  Case: 18-40580                 Document: 1              Filed: 12/17/18              Page 2 of 39
Debtor    H & I Grain of Hetland, Inc.                                                                  Case number ( if known )
          Name


7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                        None of the above
                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                     Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                  less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow statement,
                                                                  and federal income tax return or if all of these documents do not exist, follow the procedure in 11
                                                                  U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official
                                                                  Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy
     cases filed by or against the
                                       No.
     debtor within the last 8           Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                   When                                    Case number
                                                District                                   When                                    Case number

10. Are any bankruptcy cases
    pending or being filed by a
                                       No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                         Relationship
                                                District                                   When                                Case number, if known




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                       page 2
                                Case: 18-40580                Document: 1            Filed: 12/17/18                 Page 3 of 39
Debtor   H & I Grain of Hetland, Inc.                                                               Case number ( if known )
         Name


11. Why is the case filed in     Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or
    have possession of any
                                 No
                                            Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    real property or personal     Yes.
    property that needs
    immediate attention?                    Why does the property need immediate attention? (Check all that apply.)
                                             It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                             It needs to be physically secured or protected from the weather.
                                             It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                             Other
                                            Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                            Is the property insured?
                                             No
                                             Yes.       Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .        Check one:
    available funds
                                          Funds will be available for distribution to unsecured creditors.
                                           After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of           1-49                                            1,000-5,000                                 25,001-50,000
    creditors                     50-99                                           5001-10,000                                 50,001-100,000
                                 100-199                                          10,001-25,000                               More than100,000
                                  200-999

15. Estimated Assets              $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                  $50,001 - $100,000                             $10,000,001 - $50  million                   $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion

16. Estimated liabilities         $0 - $50,000                                    $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                  $50,001 - $100,000                             $10,000,001 - $50       million              $1,000,000,001 - $10 billion
                                  $100,001 - $500,000                             $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                  $500,001 - $1 million                           $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 3
                                Case: 18-40580                Document: 1               Filed: 12/17/18                   Page 4 of 39
Debtor    H & I Grain of Hetland, Inc.                                                                    Case number ( if known )
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment
           for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on
                                                    MM / DD / YYYY


                              X   /s/ Jo Ann Steffensen                                                          Jo Ann Steffensen
                                  Signature of authorized representative of debtor                               Printed name

                                  Title   Owner / Managing Member




18. Signature of attorney     X   /s/ Clair R. Gerry                                                               Date
                                  Signature of attorney for debtor                                                         MM / DD / YYYY

                                  Clair R. Gerry
                                  Printed name

                                  Gerry & Kulm Ask, Prof. LLC
                                  Firm name


                                  PO Box 966
                                  Sioux Falls, SD 57101-0966
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (605) 336-6400                  Email address         gerry@sgsllc.com

                                  Clair R. Gerry
                                  Bar number and State




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                         Case: 18-40580                            Document: 1                         Filed: 12/17/18                         Page 5 of 39
            Fill in this information to identify the case:

 Debtor name            H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:                       DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                                                                                      Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                  12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 fromSchedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A fromSchedule A/B.........................................................................................................................                      $       20,016,347.33

       1c. Total of all property:
           Copy line 92 fromSchedule A/B...........................................................................................................................                     $       20,016,347.33


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A,Amount of claim, from line 3 of Schedule D....................................                                                   $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a ofSchedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of
                                                                           Schedule E/F................................................                                                +$       15,366,182.82


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         15,366,182.82




 Official Form 206Sum                                               Summary of Assets and Liabilities for Non-Individuals                                                                                page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                 Case: 18-40580                 Document: 1        Filed: 12/17/18      Page 6 of 39
           Fill in this information to identify the case:

 Debtor name        H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                             Check if this is an
                                                                                                                              amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                             12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include
all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have
no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the
debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an additional
sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’ s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:       Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    No.     Go to Part 2.
     Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                            Current value of
                                                                                                                              debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    No.     Go to Part 3.
     Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

    No.     Go to Part 4.
     Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
    Yes Fill in the information below.
                                                                                                  Valuation method used        Current value of
                                                                                                  for current value            debtor's interest

 14.       Mutual funds or publicly traded stocks not included in Part 1
           Name of fund or stock:


           14.1.    Patronage dividends at Prairie Ag Partners                                                                            $16,347.33



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC, partnership,
           or joint venture
           Name of entity:                                                % of ownership

Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                        page 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                 Case: 18-40580                 Document: 1         Filed: 12/17/18           Page 7 of 39

 Debtor         H & I Grain of Hetland, Inc.                                                  Case number (If known)
                Name

 16.        Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
            Describe:

 17.        Total of Part 4.                                                                                                       $16,347.33
            Add lines 14 through 16. Copy the total to line 83.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    No.     Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    No.     Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    No.     Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    No.     Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    No.     Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    No.     Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
    Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)



Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                 Case: 18-40580                 Document: 1        Filed: 12/17/18       Page 8 of 39

 Debtor         H & I Grain of Hetland, Inc.                                               Case number (If known)
                Name

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

           Potential cause of action against CHS Hedging                                                                 $20,000,000.00
           Nature of claim
           Amount requested                                  $20,000,000.00



 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                            $20,000,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
           No
            Yes




Official Form 206A/B                                        Schedule A/B Assets - Real and Personal Property                      page 3
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                     Case: 18-40580                        Document: 1                    Filed: 12/17/18                Page 9 of 39

 Debtor           H & I Grain of Hetland, Inc.                                                                         Case number (If known)
                  Name



 Part 12:         Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                                Current value of                     Current value of real
                                                                                                      personal property                    property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                       $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                            $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                                $0.00

 83. Investments. Copy line 17, Part 4.                                                                               $16,347.33

 84. Inventory. Copy line 23, Part 5.                                                                                          $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                                 $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                     $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                    $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                             $0.00

 90. All other assets. Copy line 78, Part 11.                                                     +            $20,000,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $20,016,347.33             + 91b.                        $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                   $20,016,347.33




Official Form 206A/B                                                Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580              Document: 1          Filed: 12/17/18            Page 10 of 39
          Fill in this information to identify the case:

 Debtor name        H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                             12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

     No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                              Schedule D: Creditors Who Have Claims Secured by Property                                          page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                 Case: 18-40580                 Document: 1                Filed: 12/17/18                 Page 11 of 39
    Fill in this information to identify the case:

 Debtor name         H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                                                       Check if this is an
                                                                                                                                                        amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims . If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                        Amount of claim

 3.1       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $55,327.26
           Akkerman, Gary                                                      Contingent
                                                                               Unliquidated
           19848 Highway 25                                                    Disputed
           De Smet, SD 57231
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.2       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $208,462.08
           Albrecht, Brad & Susan                                              Contingent
                                                                               Unliquidated
           45484 207th St                                                      Disputed
           Arlington, SD 57212-5600
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.3       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $106,317.46
           Albrecht, Greg                                                      Contingent
                                                                               Unliquidated
           21692 435th Ave                                                     Disputed
           De Smet, SD 57231-7015
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes
 3.4       Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $224,955.25
           Albrecht, Jeff                                                      Contingent
                                                                               Unliquidated
           217749 435th Ave                                                    Disputed
           De Smet, SD 57231
                                                                              Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                    Is the claim subject to offset?   No  Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                          page 1 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com                                                       G27742
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 12 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.5      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $234,716.63
          Albrecht, John                                                    Contingent
                                                                            Unliquidated
          43484 218th St                                                    Disputed
          De Smet, SD 57231-7013
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.6      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $227,959.11
          Albrecht, Jon Jr.                                                 Contingent
                                                                            Unliquidated
          22286 Highway 25                                                  Disputed
          Howard, SD 57349
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.7      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $18,408.48
          Anderson, Vernon                                                  Contingent
                                                                            Unliquidated
          1009 Sunset Dr                                                    Disputed
          Spearfish, SD 57783-1634
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.8      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $3,623.03
          Bich, Greg                                                        Contingent
                                                                            Unliquidated
          20641 409th Ave                                                   Disputed
          Cavour, SD 57324-6609
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.9      Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $6,984.27
          Bindert, Brian                                                    Contingent
                                                                            Unliquidated
          43442 204th St                                                    Disputed
          De Smet, SD 57231-5848
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.10     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $62,034.65
          Bratland Farms                                                    Contingent
                                                                            Unliquidated
          43175 SD Highway 28                                               Disputed
          Willow Lake, SD 57278-5501
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.11     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $7,598.76
          Brown, Allen                                                      Contingent
                                                                            Unliquidated
          21216 445th Ave                                                   Disputed
          Lake Preston, SD 57249-6613
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 2 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 13 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.12     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,528.59
          Bruley, Newt                                                      Contingent
                                                                            Unliquidated
          42030 191st St                                                    Disputed
          Willow Lake, SD 57278-6405
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.13     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $50,302.62
          Bryant, Dorothy                                                   Contingent
                                                                            Unliquidated
          PO Box 382                                                        Disputed
          Arlington, SD 57212-0382
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.14     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $526.23
          Bunker, Tim                                                       Contingent
                                                                            Unliquidated
          46116 207th St                                                    Disputed
          Bruce, SD 57220-5726
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.15     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $6,563.98
          Christensen, Kurt                                                 Contingent
                                                                            Unliquidated
          305 S 4th St                                                      Disputed
          Arlington, SD 57212-2327
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.16     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $1,907,799.25
          CHS Hedging                                                       Contingent
                                                                            Unliquidated
          5500 Cenex Dr                                                     Disputed
          Inver Grove Heights, MN 55077-1721
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?    No Yes

 3.17     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $64,769.03
          Collins Colony                                                    Contingent
                                                                            Unliquidated
          19606 Collins Ave                                                 Disputed
          Iroquois, SD 57353-5110
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.18     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $14,034.75
          Coughlin Farms                                                    Contingent
          c/o Tony Coughlin                                                 Unliquidated
          PO Box 214                                                        Disputed
          De Smet, SD 57231-0214
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 3 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 14 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.19     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $10,381.93
          Dakota Acres                                                      Contingent
                                                                            Unliquidated
          1711 6th St                                                       Disputed
          Hull, IA 51239-7601
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.20     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $0.00
          Dorsey & Whitney, LLC                                             Contingent
          Stephen Bell                                                      Unliquidated
          1400 Wewatta St Ste 400                                           Disputed
          Denver, CO 80202-5549
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.21     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $5,337.80
          Eckert, Jim                                                       Contingent
                                                                            Unliquidated
          46116 195th St                                                    Disputed
          Estelline, SD 57234-6013
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.22     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $2,439.49
          Eckman, Rick                                                      Contingent
                                                                            Unliquidated
          20918 410th Ave                                                   Disputed
          Cavour, SD 57324-6633
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.23     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $16,719.68
          Eckman, Scott                                                     Contingent
                                                                            Unliquidated
          21419 409th Ave                                                   Disputed
          Cavour, SD 57324-7635
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.24     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $4,144.65
          Ellingson, Arlie                                                  Contingent
                                                                            Unliquidated
          44693 208th St                                                    Disputed
          Lake Preston, SD 57249-6000
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.25     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $2,022.18
          Ensz, Bryson                                                      Contingent
                                                                            Unliquidated
          20126 419th Ave                                                   Disputed
          Bancroft, SD 57353-5037
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 4 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 15 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.26     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $35,512.27
          Erickson, Brian                                                   Contingent
                                                                            Unliquidated
          21260 452nd Ave                                                   Disputed
          Arlington, SD 57212-6732
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.27     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $35,508.44
          Erickson, LeRoy                                                   Contingent
                                                                            Unliquidated
          44948 221st St                                                    Disputed
          Ramona, SD 57054-6029
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.28     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $40,104.96
          Field, Matt                                                       Contingent
                                                                            Unliquidated
          44750 209th St                                                    Disputed
          Lake Preston, SD 57249-6605
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.29     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $28.78
          Fredriksen, Stuart                                                Contingent
                                                                            Unliquidated
          40752 205th St                                                    Disputed
          Huron, SD 57350-6607
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.30     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $434,713.91
          Fuhr, John                                                        Contingent
                                                                            Unliquidated
          20118 Highway 81                                                  Disputed
          Arlington, SD 57212
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.31     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,614.67
          Fuhr, Mark                                                        Contingent
                                                                            Unliquidated
          45474 198th St                                                    Disputed
          Arlington, SD 57212-5017
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.32     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $25,206.61
          Gaard, Jim                                                        Contingent
                                                                            Unliquidated
          5101 W 38th St                                                    Disputed
          Sioux Falls, SD 57106-1125
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 5 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 16 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.33     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $1,006.84
          Gainswood Farms                                                   Contingent
          c/o Mary Spader                                                   Unliquidated
          518 Calumet Ave SE Apt 6                                          Disputed
          De Smet, SD 57231-2135
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.34     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.           $0.00
          Gergory, Rosow, Johnson & Nila, Ltd.                              Contingent
                                                                            Unliquidated
          100 Washington Ave S Ste 1550                                     Disputed
          Minneapolis, MN 55401-2154
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.35     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $7,156,379.53
          Great Western Bank                                                Contingent
                                                                            Unliquidated
          PO Box 877                                                        Disputed
          Watertown, SD 57201-0877
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      2678                        Is the claim subject to offset?   No  Yes
 3.36     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $77,303.93
          Great Western Bank                                                Contingent
                                                                            Unliquidated
          225 S Main Ave                                                    Disputed
          Sioux Falls, SD 57104-6309
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number      8576                        Is the claim subject to offset?   No  Yes
 3.37     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $2,051.76
          Gross, Eric                                                       Contingent
                                                                            Unliquidated
          19805 408th Ave                                                   Disputed
          Yale, SD 57386-6315
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.38     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.        $516.85
          Gross, Jim                                                        Contingent
                                                                            Unliquidated
          19805 408th Ave                                                   Disputed
          Yale, SD 57386-6315
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.39     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $61,977.63
          Gruenhagen, Jeff                                                  Contingent
                                                                            Unliquidated
          43221 208th St                                                    Disputed
          De Smet, SD 57231-5819
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 6 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 17 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.40     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $217,845.45
          Gruenhagen, Jerry                                                 Contingent
                                                                            Unliquidated
          526 Highway 25 S                                                  Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.41     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $32,967.87
          Gruntmeier, Greg                                                  Contingent
                                                                            Unliquidated
          411 S Sioux St                                                    Disputed
          Iroquois, SD 57353-2203
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.42     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $141,790.72
          H & I Trucking, LLC                                               Contingent
                                                                            Unliquidated
          205 Main Ave                                                      Disputed
          Hetland, SD 57212-7711
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.43     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $13,519.95
          Heller, Loraine                                                   Contingent
                                                                            Unliquidated
          4337 215th St                                                     Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.44     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,048.69
          Helsper, Richard                                                  Contingent
                                                                            Unliquidated
          415 8th St S                                                      Disputed
          Brookings, SD 57006-4907
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.45     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $226,614.37
          Hesby, Lynn                                                       Contingent
                                                                            Unliquidated
          44768 208th St                                                    Disputed
          Lake Preston, SD 57249-6001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.46     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $15,920.07
          Hetland Legion                                                    Contingent
                                                                            Unliquidated
          600 4th St SE                                                     Disputed
          Lake Preston, SD 57249-2113
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 7 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 18 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.47     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $4,513.04
          Hoyer, Cody                                                       Contingent
                                                                            Unliquidated
          43775 221st St                                                    Disputed
          Oldham, SD 57051-6708
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.48     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $4,513.04
          Hoyer, Craig                                                      Contingent
                                                                            Unliquidated
          43792 220th St                                                    Disputed
          Oldham, SD 57051-7100
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.49     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $9,026.11
          Hoyer, Dale                                                       Contingent
                                                                            Unliquidated
          43792 220th St                                                    Disputed
          Oldham, SD 57051-7100
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.50     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $110,025.07
          Huron Colony                                                      Contingent
                                                                            Unliquidated
          40068 Huron Colony Ln                                             Disputed
          Huron, SD 57350-8001
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.51     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,397.75
          Janssen, Cory                                                     Contingent
                                                                            Unliquidated
          529 Grandview Dr SW                                               Disputed
          De Smet, SD 57231-2281
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.52     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $4,872.97
          Jensen, Bryan                                                     Contingent
                                                                            Unliquidated
          PO Box 54                                                         Disputed
          Badger, SD 57214-0054
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.53     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $57,316.76
          Jensen, Jim                                                       Contingent
                                                                            Unliquidated
          20278 444th Ave                                                   Disputed
          Lake Preston, SD 57249-6007
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 8 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 19 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.54     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $137,668.80
          Jensen, Paula                                                     Contingent
                                                                            Unliquidated
          20278 444th Ave                                                   Disputed
          Lake Preston, SD 57249-6007
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.55     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $9,062.80
          Jeske Estate                                                      Contingent
                                                                            Unliquidated
          50 5th St NE                                                      Disputed
          Melrose, MN 56352-1124
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.56     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $102,546.60
          JG Family Farms, LLC                                              Contingent
                                                                            Unliquidated
          526 Highway 25 S                                                  Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.57     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $510.19
          Jim Carmon Family Trust                                           Contingent
                                                                            Unliquidated
          PO Box 1470                                                       Disputed
          Berthoud, CO 80513-2470
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.58     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $1,417.70
          Johnson, Daryl & Diane                                            Contingent
                                                                            Unliquidated
          20071 445th Ave                                                   Disputed
          Lake Preston, SD 57249-5403
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.59     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $92,106.08
          Johnson, Mark                                                     Contingent
                                                                            Unliquidated
          21067 431st Ave                                                   Disputed
          De Smet, SD 57231-6402
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.60     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,574.31
          Kaufman, Jim                                                      Contingent
                                                                            Unliquidated
          40181 290th St                                                    Disputed
          Delmont, SD 57330-6710
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 9 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 20 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.61     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,419.77
          Kees, Don                                                         Contingent
                                                                            Unliquidated
          43064 200th St                                                    Disputed
          De Smet, SD 57231-5213
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.62     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $256.04
          Kjellsen, Craig                                                   Contingent
                                                                            Unliquidated
          45500 US Highway 14                                               Disputed
          Arlington, SD 57212-6220
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.63     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $14,353.51
          Klein, Dean                                                       Contingent
                                                                            Unliquidated
          24498 477th Ave                                                   Disputed
          Dell Rapids, SD 57022-5314
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.64     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $150,830.64
          Klein, Jim                                                        Contingent
                                                                            Unliquidated
          47444 248th St                                                    Disputed
          Dell Rapids, SD 57022-5311
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.65     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,699.63
          Kleinsasser, Jeff                                                 Contingent
          c/o Jerry Kleinsasser                                             Unliquidated
          40469 209th St                                                    Disputed
          Huron, SD 57350-6611
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.66     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $26,146.07
          Knutson Farms                                                     Contingent
                                                                            Unliquidated
          20925 460th Ave                                                   Disputed
          Volga, SD 57071-6200
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.67     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $506.34
          Kopman, Caleb                                                     Contingent
          c/o Leonard Kopman                                                Unliquidated
          19138 444th Ave                                                   Disputed
          Bryant, SD 57221-5806
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 10 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 21 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.68     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $2,533.55
          Kuecker Kountry Farms                                             Contingent
                                                                            Unliquidated
          43846 147th St                                                    Disputed
          Webster, SD 57274-6025
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.69     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $24,157.82
          Lake Norden Farmers Elevator                                      Contingent
                                                                            Unliquidated
          PO Box 125                                                        Disputed
          Lake Norden, SD 57248-0125
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.70     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $18,458.55
          Larson, Daron                                                     Contingent
                                                                            Unliquidated
          19827 429th Ave                                                   Disputed
          De Smet, SD 57231-5101
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.71     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $2,669.81
          Lee, Bob                                                          Contingent
                                                                            Unliquidated
          RR 1 Box 124                                                      Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.72     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $29,655.86
          Lee, Chad                                                         Contingent
                                                                            Unliquidated
          26711 Cadenas                                                     Disputed
          Mission Viejo, CA 92691-6008
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.73     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $16,375.65
          Lee, Kyle                                                         Contingent
                                                                            Unliquidated
          43603 208th St                                                    Disputed
          De Smet, SD 57231-5845
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.74     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $4,412.19
          Lois Widman Credit Trust                                          Contingent
                                                                            Unliquidated
          42850 214th St                                                    Disputed
          De Smet, SD 57231-6309
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 11 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 22 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.75     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $240,500.99
          McDonald, David                                                   Contingent
                                                                            Unliquidated
          20544 407th Ave                                                   Disputed
          Huron, SD 57350-6608
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.76     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $9,649.17
          Meal, Roman                                                       Contingent
                                                                            Unliquidated
          4014 15th Ave N                                                   Disputed
          Fargo, ND 58102-2833
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $0.00
          Meierhenry & Sargent, LLP                                         Contingent
                                                                            Unliquidated
          315 S Phillips Ave                                                Disputed
          Sioux Falls, SD 57104-6318
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,216.55
          Minier, Doris                                                     Contingent
                                                                            Unliquidated
          2701 S Bolivar Rd                                                 Disputed
          Veradale, WA 99037-9368
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $754,699.99
          Murphy, Chad                                                      Contingent
                                                                            Unliquidated
          45161 211th St                                                    Disputed
          Arlington, SD 57212-6710
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.      $222.82
          Nelson, Jon                                                       Contingent
                                                                            Unliquidated
          44490 204th St                                                    Disputed
          Lake Preston, SD 57249-6011
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $5,702.32
          Nelson, Nick                                                      Contingent
                                                                            Unliquidated
          41856 196th St                                                    Disputed
          Iroquois, SD 57353-6401
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 23 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $400,000.00
          North American Specialty Insurance Co.                            Contingent
                                                                            Unliquidated
          1450 American Ln Ste 1100                                         Disputed
          Schaumburg, IL 60173-6081
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $31,620.24
          Ogren, Donna                                                      Contingent
                                                                            Unliquidated
          518 Calumet Ave SE Apt 5                                          Disputed
          De Smet, SD 57231-2135
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $48,311.84
          Ogren, Randy                                                      Contingent
                                                                            Unliquidated
          403 Calumet Ave NE Apt 40                                         Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.85     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $54,287.58
          Olson, Paul                                                       Contingent
                                                                            Unliquidated
          20954 Highway 255                                                 Disputed
          De Smet, SD 57231
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.86     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $12,260.80
          Park, Lance                                                       Contingent
                                                                            Unliquidated
          PO Box 557                                                        Disputed
          Brookings, SD 57006-0557
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.87     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $35,216.92
          Penner, Lonnie                                                    Contingent
                                                                            Unliquidated
          42831 203rd St                                                    Disputed
          De Smet, SD 57231-5700
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.88     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $138,957.27
          Peterson, Jerry                                                   Contingent
                                                                            Unliquidated
          46727 190th St                                                    Disputed
          Bruce, SD 57220
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 13 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 24 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.89     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $3,605.92
          Presuhn, Lynn                                                     Contingent
                                                                            Unliquidated
          21828 397th Ave                                                   Disputed
          Alpena, SD 57312-7516
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.90     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $8,352.16
          Prilet, Roger                                                     Contingent
                                                                            Unliquidated
          43420 205th St                                                    Disputed
          De Smet, SD 57231-5816
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.91     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $9,807.73
          Rankin, Marian                                                    Contingent
                                                                            Unliquidated
          9385 W Iowa Pl                                                    Disputed
          Lakewood, CO 80232-6444
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.92     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $78,685.99
          Reuer, Darrell                                                    Contingent
                                                                            Unliquidated
          41740 215th St                                                    Disputed
          Iroquois, SD 57353-7707
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.93     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $2,029.55
          Rieck, Alan & Shaunna                                             Contingent
                                                                            Unliquidated
          20125 443rd Ave                                                   Disputed
          Lake Preston, SD 57249-5412
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.94     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $910.97
          Rommereim, Daniel                                                 Contingent
                                                                            Unliquidated
          43250 200th St                                                    Disputed
          De Smet, SD 57231-5212
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.95     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $486.73
          Rommereim, Neil                                                   Contingent
                                                                            Unliquidated
          43250 200th St                                                    Disputed
          De Smet, SD 57231-5212
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     Page 14 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 25 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.96     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,353.93
          Sauder, Gene                                                      Contingent
                                                                            Unliquidated
          19272 Williams St                                                 Disputed
          Bryant, SD 57221-2024
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.97     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $144,331.77
          Schwader, Joe                                                     Contingent
                                                                            Unliquidated
          22432 437th Ave                                                   Disputed
          Howard, SD 57349-6712
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.98     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $7,043.50
          Serfling, Lee                                                     Contingent
                                                                            Unliquidated
          42820 212th St                                                    Disputed
          De Smet, SD 57231-6306
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.99     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $0.00
          South Dakota Public Utilities Commission                          Contingent
                                                                            Unliquidated
          500 E Capitol Ave                                                 Disputed
          Pierre, SD 57501-5007
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.100    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,000.00
          Steffensen, Tami                                                  Contingent
                                                                            Unliquidated
          501 W Walnut St                                                   Disputed
          Arlington, SD 57212-8819
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.101    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $36,719.39
          Steffenson, Duane & JoAnn                                         Contingent
                                                                            Unliquidated
          212 Main Ave                                                      Disputed
          Hetland, SD 57212-7710
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.102    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $16,462.81
          Swenson Trust                                                     Contingent
                                                                            Unliquidated
          46579 269th St                                                    Disputed
          Sioux Falls, SD 57106-8021
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 15 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 26 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.103    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $2,634.82
          Terhark, Brad                                                     Contingent
                                                                            Unliquidated
          19145 429th Ave                                                   Disputed
          Willow Lake, SD 57278-6217
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.104    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,434.00
          Toews, Murray                                                     Contingent
                                                                            Unliquidated
          41226 202nd St                                                    Disputed
          Yale, SD 57386-6306
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.105    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $67,600.61
          Virchow, Dale                                                     Contingent
                                                                            Unliquidated
          44029 204th St                                                    Disputed
          Lake Preston, SD 57249-5908
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.106    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $211,839.77
          Virchow, Frank                                                    Contingent
                                                                            Unliquidated
          20327 441st Ave                                                   Disputed
          Lake Preston, SD 57249-5911
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.107    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $7,801.74
          Voneye Farms                                                      Contingent
                                                                            Unliquidated
          22772 471st Ave                                                   Disputed
          Colman, SD 57017-6828
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.108    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $32,004.95
          Walls, Lee                                                        Contingent
                                                                            Unliquidated
          40828 422nd Ave                                                   Disputed
          Iroquois, SD 57353
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.109    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $32,005.40
          Walls, Roger                                                      Contingent
                                                                            Unliquidated
          20829 422nd Ave                                                   Disputed
          Iroquois, SD 57353-6208
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 16 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 27 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                            Case number (if known)
             Name

 3.110    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $67,842.01
          Warne Farms                                                       Contingent
          Attn: Rick                                                        Unliquidated
          PO Box 21                                                         Disputed
          De Smet, SD 57231-0021
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.111    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.     $4,412.34
          Widman, Bennie                                                    Contingent
                                                                            Unliquidated
          42850 214th St                                                    Disputed
          De Smet, SD 57231-6309
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.112    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.         $0.00
          Wilkinson & Wilkinson                                             Contingent
                                                                            Unliquidated
          PO Box 29                                                         Disputed
          De Smet, SD 57231-0029
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.113    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $74,013.18
          Wilkinson, Ed                                                     Contingent
                                                                            Unliquidated
          44268 198th St                                                    Disputed
          Erwin, SD 57233-5409
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.114    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $39,367.51
          Wilkinson, Erin                                                   Contingent
                                                                            Unliquidated
          19937 437th Ave                                                   Disputed
          Erwin, SD 57233-5302
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.115    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.   $131,565.89
          Wolkow, Devon                                                     Contingent
                                                                            Unliquidated
          20147 435th Ave                                                   Disputed
          De Smet, SD 57231-5203
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes
 3.116    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is: Check all that apply.    $10,754.99
          Wosjie, Chad & Rhonda                                             Contingent
                                                                            Unliquidated
          45877 218th St                                                    Disputed
          Volga, SD 57071-6809
                                                                           Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                  Is the claim subject to offset?   No  Yes




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 17 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                  Document: 1             Filed: 12/17/18                 Page 28 of 39
 Debtor       H & I Grain of Hetland, Inc.                                                           Case number (if known)
              Name

 3.117     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is: Check all that apply.                  $851.56
           Yost, Rodney                                                     Contingent
                                                                            Unliquidated
           20338 418th Ave                                                  Disputed
           Iroquois, SD 57353-5612
                                                                           Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                 Is the claim subject to offset?   No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees
   of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                 On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                    related creditor (if any) listed?              account number, if
                                                                                                                                                   any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                          5a.        $                           0.00
 5b. Total claims from Part 2                                                                          5b.    +   $                  15,366,182.82
 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                               5c.        $                     15,366,182.82




Official Form 206 E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 18 of 18
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580              Document: 1            Filed: 12/17/18              Page 29 of 39
           Fill in this information to identify the case:

 Debtor name        H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                                      Check if this is an
                                                                                                                                       amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal    Property (Official
Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

             State the term remaining

            List the contract number of
             any government contract




Official Form 206G                              Schedule G: Executory Contracts and Unexpired Leases                                                  Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580              Document: 1       Filed: 12/17/18           Page 30 of 39
          Fill in this information to identify the case:

 Debtor name        H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors,
     Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the
     creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
           Column 1: Codebtor                                                                          Column 2: Creditor


              Name                            Mailing Address                                   Name                            Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State      Zip Code


    2.2                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State      Zip Code


    2.3                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State      Zip Code


    2.4                                                                                                                        D
                                              Street                                                                            E/F
                                                                                                                               G
                                              City               State      Zip Code




Official Form 206H                                                       Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 2018 CINGroup - www.cincompass.com
                            Case: 18-40580                 Document: 1             Filed: 12/17/18            Page 31 of 39



    Fill in this information to identify the case:

Debtor name       H & I Grain of Hetland, Inc.

United States Bankruptcy Court for the:      DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form
for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’     s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.



             Declaration and signature


      I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual
      serving as a representative of the debtor in this case.

      I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

              Schedule D: Creditors Who Have Claims Secured by Property(Official Form 206D)

              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

              Schedule H: Codebtors (Official Form 206H)

              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
              Amended Schedule
              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
              Other document that requires a declaration

      I declare under penalty of perjury that the foregoing is true and correct.

       Executed on                                         X /s/ Jo Ann Steffensen
                                                             Signature of individual signing on behalf of debtor

                                                              Jo Ann Steffensen
                                                              Printed name

                                                              Owner / Managing Member
                                                              Position or relationship to debtor
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 32 of 39



           Fill in this information to identify the case:

 Debtor name        H & I Grain of Hetland, Inc.

 United States Bankruptcy Court for the:          DISTRICT OF SOUTH DAKOTA, SOUTHERN DIVISION

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                         amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
the debtor’
          s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’
                                                            s fiscal year,                   Sources of revenue                          Gross revenue
       which may be a calendar year                                                          Check all that apply                        (before deductions and
                                                                                                                                         exclusions)

       From the beginning of the fiscal year to filing date:                                 Operating a business                                             $0.00
       From 1/01/2018 to Filing Date
                                                                                              Other $0.00


       For prior year:                                                                       Operating a business                                             $0.00
       From 1/01/2017 to 12/31/2017
                                                                                              Other Undetermined


       For year before that:                                                                 Operating a business                              $64,049,846.00
       From 1/01/2016 to 12/31/2016
                                                                                              Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits, and
   royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

      None.
                                                                                             Description of sources of revenue           Gross revenue from
                                                                                                                                         each source
                                                                                                                                         (before deductions and
                                                                                                                                         exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before filing this
   case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19 and every 3 years
   after that with respect to cases filed on or after the date of adjustment.)

      None.
       Creditor's Name and Address                                       Dates                  Total amount of value        Reasons for payment or transfer
                                                                                                                             Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed or
   cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount may be
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 33 of 39
 Debtor       H & I Grain of Hetland, Inc.                                                             Case number (if known)



    adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments listed in line 3.
    Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership debtor and their
    relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      None.
       Insider's name and address                                        Dates                  Total amount of value          Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at a
   foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

      None
       Creditor's name and address                          Describe of the Property                                         Date                    Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account of the
   debtor without permission or refused to make a payment at the debtor’       s direction from an account of the debtor because the debtor owed a debt.

      None
       Creditor's name and address                          Description of the action creditor took                          Date action was                  Amount
                                                                                                                             taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved in any
   capacity—within 1 year before filing this case.

       None.
               Case title                                    Nature of case              Court or agency's name and                 Status of case
               Case number                                                               address
       7.1.    Chad Murphy, et al. vs.                       Collection                  Circuit Court, Kingsbury                    Pending
               Debtor, et al                                                             County, SD                                    On appeal
               38CIV17-000045
                                                                                                                                       Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of the
   gifts to that recipient is less than $1,000

      None
               Recipient's name and address                  Description of the gifts or contributions                  Dates given                             Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

      None


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 34 of 39
 Debtor        H & I Grain of Hetland, Inc.                                                            Case number (if known)



       Description of the property lost and how             Amount of payments received for the loss                    Dates of loss           Value of property
       the loss occurred                                                                                                                                     lost
                                                            If you have received payments to cover the loss, for
                                                            example, from insurance, government compensation, or
                                                            tort liability, list the total received.

                                                            List unpaid claims on Official Form 106A/B (Schedule
                                                            A/B: Assets –Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing of this
    case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy relief, or filing
    a bankruptcy case.

       None.
                 Who was paid or who received the              If not money, describe any property transferred               Dates                Total amount or
                 transfer?                                                                                                                                 value
                 Address
       11.1.
                 Gerry & Kulm Ask, Prof. LLC                   See Attorney's Disclosure of
                                                               Compensation                                                                                  $0.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case to a
    self-settled trust or similar device.
    Do not include transfers already listed on this statement.

      None.
       Name of trust or device                                 Describe any property transferred                     Dates transfers              Total amount or
                                                                                                                     were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within 2
    years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include both
    outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
                Who received transfer?                       Description of property transferred or                     Date transfer was         Total amount or
                Address                                      payments received or debts paid in exchange                made                               value
       13.1                                                                                                             Approx.
       .    Great Western Bank                                                                                          December
                                                             Equipment, trucks, trailers, shop, etc.                    2017                         $625,000.00

                Relationship to debtor




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 3

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 35 of 39
 Debtor       H & I Grain of Hetland, Inc.                                                             Case number (if known)



               Who received transfer?                        Description of property transferred or                     Date transfer was       Total amount or
               Address                                       payments received or debts paid in exchange                made                             value
       13.2                                                  Real property legally described as: Lots
       .                                                     1-4 Cotton's Railroad Addition, Hetland,
                                                             SD; Lots 2, 3, 4 & 8 Railrod Addition,
                                                             Arlington, SD; Strande's Railway Tract 1
                                                             Rural SE1/4NE1/4 of Section 31; and
                                                             Outlot X Rural NW1/4NE1/4 of Section
               Prairie Ag Partners                           31, all located in Kinsgbury County,                       September 28,
                                                             South Dakota                                               2017                      $318,600.00

               Relationship to debtor



       13.3                                                  Real property legally described as: Lot 2
       .    Alan Aughenbaugh                                 & Lot 4 of Easland Outlots Rual, of                        September 28,
                                                             Section 2, Kingsbury County, SD                            2017                    $4,781,400.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


      Does not apply
                Address                                                                                                  Dates of occupancy
                                                                                                                         From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
           Yes. Fill in the information below.

                Facility name and address                    Nature of the business operation, including type of services the          If debtor provides meals
                                                             debtor provides                                                           and housing, number of
                                                                                                                                       patients in debtor’
                                                                                                                                                         s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
           Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?


 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’
                                                                                                        s name, or for the debtor’
                                                                                                                                 s benefit, closed, sold, moved,

Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 36 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                              Case number (if known)



    or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

      None
                Financial Institution name and               Last 4 digits of           Type of account or           Date account was           Last balance before
                Address                                      account number             instrument                   closed, sold,               closing or transfer
                                                                                                                     moved, or
                                                                                                                     transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this case.


      None
       Depository institution name and address                    Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?
                                                                  Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in which
    the debtor does business.


      None
       Facility name and address                                  Names of anyone with access            Description of the contents               Do you still
                                                                  to it                                                                            have it?


 Part 11:    Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do not list
    leased or rented property.

    None

 Part 12:    Details About Environment Information

For the purpose of Part 12, the following definitions apply:
      Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the medium
      affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly owned,
      operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a similarly
      harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
           Yes. Provide details below.

       Case title                                                 Court or agency name and               Nature of the case                        Status of case
       Case number                                                address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
           Yes. Provide details below.


Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 37 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                              Case number (if known)



       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
           Yes. Provide details below.

       Site name and address                                      Governmental unit name and                 Environmental law, if known              Date of notice
                                                                  address

 Part 13:    Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

      None
    Business name address                                   Describe the nature of the business              Employer Identification number
                                                                                                             Do not include Social Security number or ITIN.

                                                                                                             Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’
                                                                       s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26a.1.       In house bookkeeper



    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’
                                                                                     s books of account and records or prepared a financial statement within 2
         years before filing this case.

           None
       Name and address                                                                                                                      Date of service
                                                                                                                                             From-To
       26b.1.       None



    26c. List all firms or individuals who were in possession of the debtor’
                                                                           s books of account and records when this case is filed.

           None
       Name and address                                                                                    If any books of account and records are unavailable,
                                                                                                           explain why
       26c.1.       None



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial statement
         within 2 years before filing this case.

           None
       Name and address
       26d.1.       None



27. Inventories
    Have any inventories of the debtor’
                                      s property been taken within 2 years before filing this case?
Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 6

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 38 of 39
 Debtor       H & I Grain of Hetland, Inc.                                                             Case number (if known)




           No
           Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                            or other basis) of each inventory
       27.1
       .

               Name and address of the person who has possession of
               inventory records
               None



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people in
    control of the debtor at the time of the filing of this case.



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in control
    of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
           Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses, loans,
    credits on loans, stock redemptions, and options exercised?

           No
           Yes. Identify below.

               Name and address of recipient                 Amount of money or description and value of                Dates              Reason for providing
                                                             property                                                                      the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
           Yes. Identify below.

    Name of the parent corporation                                                                           Employer Identification number of the parent
                                                                                                             corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
           Yes. Identify below.

    Name of the pension fund                                                                                 Employer Identification number of the parent
                                                                                                             corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection
      with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in thisStatement of Financial Affairs and any attachments and have a reasonable belief that the information is true and




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7

Software Copyright (c) 2018 CINGroup - www.cincompass.com
                                Case: 18-40580                 Document: 1              Filed: 12/17/18             Page 39 of 39
 Debtor      H & I Grain of Hetland, Inc.                                                              Case number (if known)



      correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on

 /s/ Jo Ann Steffensen                                                Jo Ann Steffensen
 Signature of individual signing on behalf of the debtor              Printed name

 Position or relationship to debtor        Owner / Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
 Yes




Official Form 207                                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy          page 8

Software Copyright (c) 2018 CINGroup - www.cincompass.com
